Exhibit 10.2

 

FIVE STAR SENIOR LIVING INC.

 

Summary of Director Compensation

 

The following is a summary of the currently effective compensation of the
Directors of Five Star Senior Living Inc. (the “Company”) for services as
Directors, which is subject to modification at any time by the Board of
Directors (the “Board”) or the Compensation Committee of the Board, as
applicable:

 

·                  Each Independent Director receives an annual fee of $40,000
for services as a Director, plus a fee of $1,250 for each meeting attended.  Up
to two $1,250 fees are paid if a Board meeting and one or more Board committee
meetings, or two or more Board committee meetings, are held on the same date.
The annual fee for any new Independent Director is prorated for the initial
year.

 

·                  Each Independent Director who serves as a committee chair of
the Board’s Audit Committee, Quality of Care Committee, Compensation Committee
or Nominating and Governance Committee receives an additional annual fee of
$20,000, $20,000, $10,000 and $10,000, respectively. The committee chair fee for
any new Independent Director is prorated for the initial year.

 

·                  Each Director receives a grant of 12,500 shares of the
Company’s common stock on the date of the first Board meeting following each
annual meeting of stockholders (or, for Directors who are first elected or
appointed at other times, on the day of the first Board meeting attended).

 

·                  The Company generally reimburses all Directors for travel
expenses incurred in connection with their duties as Directors and for out of
pocket costs incurred in connection with their attending certain continuing
education programs.

 

--------------------------------------------------------------------------------